Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references fails to disclose or suggest the features of claim 1, to which applicant has argued that Dorn fails to disclose or suggest a switching of a semiconductor circuit arrangement on and off in a specifiable clocked manner when the mechanical bypass switch is open so as to limit a switch-on current of a downstream load. 
Respectfully the examiner must disagree. Dorn disclosed a device for switching a direct current with an operating current path from which transmission of DC current to turn-off current path is allowed by commutation device which is provided with transformer provided with two                       windings. The device has an operating current path which is provided with a mechanical switch, a turn-off current path is connected in parallel with the operating current path, and is provided with an electronic power switch.  The transmission of the DC current from the operating current path to the turn-off current path is allowed by a commutation device with a transformer.  
It is respectfully submitted that all of the claimed limitations are indeed disclosed in Dorn’s application. 
	The applicant teach an electronic control unit is configured to switch the semiconductor 
circuit arrangement on/off in a specifiable clocked manner when the mechanical bypass switch is open so as to limit a switch-on current of a downstream load. 

the operating current path is now flowing into the switch-off current path.
Respectfully, the rejections is continued

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bartonek US 2017/0236676 in view of Dorn et al. US 2017/0011875.


	a motor protection switch, comprising at least an external conductor line (See conductive current path along shunt circuit), from an external line supply terminal (Fig. 1, item 16) of the low-voltage protection switch unit (Fig. 4) to an external line load terminal (17) of the low-voltage protection switch unit (Fig. 4), and a neutral conductor line (See conductive current path along input terminal 16 Nin ), from a neutral conductor terminal (16Nin) of the low-voltage protection switch unit (Fig. 4) to a neutral conductor load terminal (17) of the low-voltage protection switch unit (Fig. 4), a mechanical bypass switch (Fig. 4, item SW1) being arranged in the external conductor line (See conductive current path along shunt circuit), 
Bartonek do not disclosed a semiconductor circuit arrangement connected in parallel with the mechanical bypass switch, 
an electronic control unit configured to actuate the mechanical bypass switch and the semiconductor circuit arrangement in a specifiable manner;
However, Dorn disclose a semiconductor circuit arrangement (Fig. 2, item 17) of the low-voltage protection switch unit (1) being connected in parallel with the mechanical bypass switch (Fig. 2, item 7).
an electronic control unit (Fig. 2, item 235) configured to actuate the mechanical bypass switch (Fig. 2, item 7) and the semiconductor circuit arrangement in a specifiable manner;
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a semiconductor circuit arrangement to the device of Bartonek as per Dorn, the motivation being since the direct current is commutated from the normal current path to the turn-off current path, the fast switching off of the DC current is achieved.
See conductive current path along current path 5), 
wherein the electronic control unit (Fig. 2, item 233) is configured to switch the semiconductor circuit arrangement (Fig. 2, item 17) on/off in a specifiable clocked manner when the mechanical bypass switch (Fig. 2, item 7) is open so as to limit a switch-on current of a downstream load (Note: the examiner takes the position that terminal 9 leads to the load).

Regarding claim 2, Dorn disclosed the low-voltage protection switch unit according to claim 1 wherein the control unit (Fig. 2, item 235) is formed to switch the semiconductor circuit arrangement (Fig. 2, item 17) on/off in a specifiable manner, in particular in accordance with a pulse-width modulation.

Regarding claim 3, Dorn disclose the low-voltage protection switch unit according to either claim 1, wherein the semiconductor circuit arrangement (Fig. 2, item 17) has at least one IGBT (Fig. 1, item 17), the at least one IGBT comprising two back-to-back IGBTs (Fig. 4 ), or at least one MOSFET, the at least one IGBT comprising a semiconductor switching element. (See Fig’s 1 and 4 item 17)

Regarding claim 4, Dorn disclosed the low-voltage protection switch unit according to any of claims 1, wherein the electronic control unit (Fig. 2, item 235) is connected to the current measurement arrangement (Fig. 2, item 233), and in that the control unit (Fig. 2, item 235) is formed to adapt the on/off switching times as a function of a measured load current. (Para. 0054)

Regarding claim 5, Dorn disclosed the low-voltage protection switch unit according to any of claims 1, wherein the electronic control unit (Fig. 2, item 235) is formed to actuate the bypass switch (Fig. 2, item 7) and the semiconductor circuit arrangement (Fig. 2, item 17) to switch off the low-voltage protection switch unit when specifiable electrical states occur, in particular a surge or short-circuit current. (Para. 0046)

Regarding claim 6, Dorn disclosed the low-voltage protection switch unit (1) according to any of claims 1 to 5. characterized in that the semiconductor switching arrangement (Fig. 4, item 25) is formed as a bidirectional H-bridge. (Para. 0029)

Regarding claim 7, Bartonek disclosed the low-voltage protection switch unit (1) according to any of claims 1, further comprising mechanical disconnection contacts (SW2, SW3) configured to provide specifiable galvanic interruption of the external conductor line (See conductive current path along shunt circuit) and the neutral conductor line (See conductive current path along input terminal 16 Nin).


Regarding claim 8, Bartonek disclosed an electric motor connecting line, comprising: 
A network terminal (See input terminal at Fig. 4, item 16 and output terminal item 17); and 
the low-voltage protection switch unit (Fig. 4, item 7) according to claims 1 connected to the network terminal, 
Note: the output terminal 17 leads to a motor connection) is connected to the low-voltage protection switch unit (Fig. 4).

Regarding claim 9, Bartonek disclosed the electric motor the electric motor connecting line according to claim 8, further comprising an inverter or a frequency converter (See bridge rectifier), arranged between the low-voltage protection switch unit (Fig. 4) and the electric motor (Note: the output terminal 17 leads to a motor connection).

Regarding claim 10, Bartonek disclosed the electric motor connecting line according to claim 9, wherein the inverter or the frequency converter (See bridge rectifier), alone, is arranged between the low-voltage protection switch unit and the electric motor. (Note: the output terminal 17 leads to a motor connection)

Regarding Claim 11 Dorn disclosed the low-voltage protection switch unit according to claim 1, wherein the electronic control unit (235) is configured to actuate the mechanical bypass switch and the semiconductor circuit arrangement in the specifiable manner (Para. 0054…..As soon as the controller 235 detects that a characteristic magnitude of the current I1 flowing through the operating current path 5 falls below a predetermined threshold value, it sends an open command to the mechanical switch 7.  Later (when the mechanical switch 7 is open), the controller 235 additionally sends an open command to the power electronic switch 17), the specifiable manner comprising: based on an activation or receiving a switch-on signal, start switching the semiconductor circuit arrangement alternately on and off in the specifiable clocked manner, based on determining a predetermined condition, close the mechanical bypass switch, 

Regarding Claim 12 Dorn disclose the low-voltage protection switch according to claim 1, wherein the predetermined condition comprises a substantially stable flow of a load current determined at the current measurement arrangement or a substantially stable power uptake determined for the low-voltage protection switch. (Para. 0054)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846